PER CURIAM.
We affirm appellant’s conviction for aggravated battery. We reverse appellant’s sentence under both the Prison Releasee Reoffender Act (PRRA) and the Habitual Felony Offender Act (HFOA). The trial court sentenced appellant to thirty years with a ten-year mandatory minimum sentence as a habitual violent felony offender and to a fifteen-year mandatory minimum sentence under the PRRA. For the reasons discussed in Adams v. State, 750 So.2d 659 at 661 (Fla. 4th DCA 1999), the sentences imposed constituted multiple punishment for the same offense and violated double jeopardy. We remand for the trial court to vacate appellant’s sentence and resentenee him pursuant to either the PRRA or the HFOA. See §§ 775.084, 775.082, Fla. Stat. (1999).
AFFIRMED in part, REVERSED in part, REMANDED.
DELL, STONE and TAYLOR, JJ., concur.